Title: To George Washington from George Weedon, 10 August 1785
From: Weedon, George
To: Washington, George



Dear Sir
Fredericksburg August 10th 1785

Immediately on receipt of yours, I wrote Col. Heath for the enclosed which only came to hand yesterday. I think Mons.

Cornay has taken a round about way to deposit his money by drawing on Mr Wadsworth in Conn. it would have been as well to have requested Mr De Marbois to have paid this money. The old lady your mother talks of paying you a visit in Septr. I mean doing myself the honor of escorting her. My respects to your Lady & believe me, dear General, with sentiments of esteem, Yr obedt Servt

G. Weedon

